Citation Nr: 9915417	
Decision Date: 06/01/99    Archive Date: 06/15/99

DOCKET NO.  97-08 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death for the purpose of establishing entitlement 
to service-connected burial benefits.


REPRESENTATION

Appellant represented by:	The American Legion



INTRODUCTION

The veteran served on active duty from July 1942 to June 
1946.  He died on March [redacted] 1996.  The appellant is the 
veteran's niece.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1996 rating decision in which a Department 
of Veterans Affairs (VA) Regional Office (RO) denied service 
connection for the cause of the veteran's death for burial 
purposes.  The notice of disagreement was received in 
December 1996.  The statement of the case was issued in 
January 1997.  The substantive appeal was received in 
February 1997.  In August 1997, the appellant requested that 
the RO hearing scheduled that same month be canceled and she 
did not request another hearing.  The Board remanded the case 
in May 1998 for additional development of the evidence.


FINDINGS OF FACT

1.  The veteran died on March [redacted] 1996 due to multiple organ 
system failure due to or as a consequence of sepsis, due to 
or as a consequence of severe necrotizing pancreatitis.

2.  The appellant is the veteran's niece.

3.  At the time of the veteran's death, service connection 
was in effect for transverse myelitis, 6th dorsal vertebra, 
residual gunshot wound with fracture compound, comminuted and 
paraplegia with incontinence of bladder and bowel; 
epididymitis, chronic, bilateral; decubitus ulcer of sacrum, 
with a 100 percent disability evaluation effective June 1946 
until his death in March 1996.

4.  The medical evidence of record demonstrates that the 
veteran's service connected disability contributed 
substantially or materially to his death.


CONCLUSION OF LAW

Entitlement to service connection for the cause of the 
veteran's death for the purpose of establishing entitlement 
to service-connected burial benefits is warranted.  
38 U.S.C.A. §§ 5107, 2307 (West 1991); 38 C.F.R. §§ 3.312, 
3.1600(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, she has presented a claim 
which is plausible.  All relevant facts have been properly 
developed, and no further assistance is required to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107(a).

The certificate of death indicates that the veteran died on 
March [redacted] 1996 while hospitalized at the Augusta VA Medical 
Center (VAMC). The immediate cause of death was listed as 
multiple organ system failure due to or as a consequence of 
sepsis, due to or as a consequence of severe necrotizing 
pancreatitis. The certificate of death did not indicate 
whether an autopsy was performed.  The death certificate also 
indicates that the veteran was never married.

In April 1996, the appellant, the veteran's niece, submitted 
an Application for Burial Benefits.

At the time of the veteran's death, service connection was in 
effect for transverse myelitis, 6th dorsal vertebra, residual 
gunshot wound with fracture compound, comminuted and 
paraplegia with incontinence of bladder and bowel; 
epididymitis, chronic, bilateral; decubitus ulcer of sacrum, 
with a 100 percent disability evaluation effective June 1946 
until his death in March 1996.  The record indicates that the 
veteran suffered a shell fragment wound of the back during 
service with immediate complete paralysis and a compound 
fracture of the T5 and T6 vertebra.

The record contains numerous VA hospital records dated from 
July 1947 to the date of his death in March 1996 which show 
that he was hospitalized numerous times for treatment of 
conditions related to his service connected injury and 
paraplegia.  Those records show that the left kidney was 
removed in approximately 1962 and show other diagnoses of 
neurogenic bladder, chronic cystitis and urinary tract 
infection, incontinence of the sphincter ani due to the 
injury and paralysis and chronic renal failure.  

The February to March 1996 terminal hospital summary shows 
that the veteran was hospitalized to the Spinal Cord Injury 
Unit for an annual evaluation and evaluation for gross 
hematuria.  It was noted that he had a long history of 
recurrent nephrolithiasis and hematuria and that he was 
status post a left nephrectomy secondary to nephrolithiasis.  
The past medical history was significant for recurrent  
nephrolithiasis, chronic renal insufficiency and history of 
cholelithiasis with dilated common bile duct.  During 
hospitalization, the veteran was diagnosed with severe 
necrotizing pancreatitis and acute renal failure.  As a 
consequence, a number of procedures were preformed, including 
exploratory laparotomy, cholecystectomy and pancreatic 
debridement.  However, his condition deteriorated with sepsis 
and multiorgan failure.  The veteran died on March [redacted] 1996 
and no autopsy was performed.

In April 1999, the Board requested a Veteran's Health 
Administration (VHA) opinion and a response dated in May 1999 
was received from Penniford L. Justice, Chief, Spinal Cord 
Injury Service at a VA Medical Center which stated the 
following:

1.	I have thoroughly and carefully 
reviewed all of the provided medical 
records on the veteran, specifically 
inpatient hospital records from Columbia, 
SC and Augusta, GA VA Medical Centers 
dating from June 9, 1981 to March [redacted] 
1996, and outpatient medical records 
dating from August 11, 1977 to March 2, 
1995.

2.	The stated questions in this case 
were the following.
a.	Prior to the Veteran's death, did 
the service connected disability affect a 
vital organ or vital organs of the 
veteran?  If so, as debilitation may be 
assumed, was there general impairment of 
health to the extent that the veteran was 
rendered materially less capable of 
resisting the effects of conditions that 
caused his death?
b.	Is it at least as likely as not that 
the veteran's service connected 
disability contributed substantially or 
materially to cause his death in March, 
1996?

3.	According to his medical records and 
attached Board of Veterans' Appeals 
letter, the veteran was rated as 100 
%service connected for paraplegia below 
the 6th dorsal vertebrae (T6) with 
transverse myelitis, from June, 1946, as 
the result of a shell fragment wound in 
November, 1944.  As a direct result of 
his complete T6 paraplegia, the veteran 
had a neurogenic (paralyzed) urinary 
bladder,  neurogenic (paralyzed) bowel , 
and paralysis of all his abdominal 
organs, and paralysis of his lower 
extremities, as is usual at this level of 
spinal cord injury.  His neurogenic 
bladder and neurogenic bowel are 
documented repeatedly in his medical 
record.  Cholelithiasis is much more 
common in people with spinal cord 
injuries than in able-bodied people, as 
well as more difficult to detect due to 
lack of abdominal pain sensation.  In 
fact, the abdominal sonogram done on this 
veteran in July, 1994, at Augusta VAMC 
appeared to show small gallstones in the 
gallbladder as well as dilatation of the 
common bile duct to 1.3 cm in diameter 
which was also probably due to his 
cholelithiasis.  On his abdominal 
sonogram of February 16, 1996 at Augusta 
VAMC, no gallstones were seen, but the 
common bile duct was further enlarged to 
1.5 cm in diameter.  This common bile 
duct enlargement, which was probably due 
to an impacted gallstone, prompted the GI 
Service to attempt an Endoscopic 
Retrograde Cholangiopancreatography on 
2/28/96.  This ERCP showed a normal 
pancreatic duct but was unable to 
cannulate or visualize the common bile 
duct.  Shortly after this attempted ERCP, 
the veteran developed abdominal distress, 
which on exploratory laparotomy on 
3/14/96, was found to be due to severe 
necrotizing pancreatitis with common duct 
obstruction and an impacted stone at the 
junction of the cystic duct and the 
common bile duct.  Although he had 
several further pancreatic debridements, 
his condition deteriorated, and he 
expired on March [redacted] 1996.  His apparent 
causes of death were multiple organ 
system failure and sepsis, apparently due 
to his necrotizing pancreatitis.

4.	In summary, it appears that the 
veteran's service connected T6 paraplegia 
affected/caused debility in multiple 
vital organs in his abdomen including the 
urinary bladder, the bowel . and the 
related gallbladder and pancreas.  The 
effects of his paraplegia on these 
abdominal organs, especially the 
gallbladder and pancreas, appear to have 
at least contributed to and probably 
caused the medical chain of events, which 
led to his death on March [redacted] 1999 (sic).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports. 38 C.F.R. 
§ 3.312(a)(1998).  The service-connected disability will be 
considered as the principal (primary) cause of death when 
such disability, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b) (1998).  
Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service- 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection. 38 C.F.R. 
§ 3.312(c)(1) (1998).

VA regulations provide that if a veteran dies as result of a 
service-connected disability or disabilities, certain 
monetary benefits may be paid for the veteran's funeral and 
burial expenses, including the cost of transporting the body 
to the place of burial.  38 U.S.C.A. § 2307 (West 1991); 38 
C.F.R. § 3.1600(a) (1998).

After a full review of the records, the Board concludes that 
entitlement to service connection for the cause of the 
veteran's death for the purpose of establishing entitlement 
to service-connected burial benefits is warranted.  The 
evidence of record clearly shows that the veteran was service 
connected for residuals of shell fragment wound of the back 
which caused complete paralysis with incontinence of bladder 
and bowel.  The veteran was hospitalized numerous times 
during his life for treatment of genitourinary conditions 
related to the service connected paralysis.  The VHA opinion 
concluded that the veteran's service connected paraplegia 
caused debility in multiple vital organs in his abdomen 
including the bladder, the bowel . and the related 
gallbladder and pancreas and ultimately caused his death.  
Therefore, the Board finds that the evidence shows that the 
veteran's service connected disability contributed 
substantially and materially to cause his death and service 
connection for the cause of the veteran's death for burial 
purposes  is warranted.


ORDER

The appeal is granted.


		
	E. M. KRENZER
	Member, Board of Veterans' Appeals


 

